Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 11, 2020 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 21 is objected to because of the following informalities:  On lines 8-9 of the claim the applicant claims “translates the claim retainer in the claim cavity” which is believed to be in error for –translates the clamp retainer in the clamp cavity-.  
Further on line 4 of the claim the applicant claims “the knob that is configured” which is believed to be in error for –the knob configured-.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 714 and 712.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wagner (1,348,257).
Wagner teaches a dental matrix device comprising a band J that is configured to be positioned around a tooth, a body A including a clamp cavity extending therethrough (see fig. 2, the cavity being cavity within the body, it is noted that the open end is not part of the cavity as a cavity does not require two open ends, a cavity is just an opening, therefore, the opening at the end of the body with knob H and the opening within the body is the cavity as claimed), an aperture extending through an outerwall of the body (the aperture being the opening in the body as the end with the band), and a ramp C disposed in the outer wall of the body and sloping toward the aperture (see figs. 2 and 4-5 and explanation above), a knob H configured to be rotatably secured relative to one end of the body and a clamp retainer G at least partially positioned in the clamp cavity (see figs. 2-3), the clamp retainer including a threaded portion G’ that interfaces with the knob H such that rotation of the knob translates that clamp retainer in the clamp cavity 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale




Wagner further teaches with respect to claim 3, wherein the clamp retainer further includes a hinge (see figs. 2-3, the hinge being portion between the lever and base, see annaoted figure above) and the hinge includes a strip of material that enables the levered portion to rotate relative to the base such that a lower surface of the levered .    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (1,348,257) as applied to claim 1 above, and further in view of Von Weissenfluh (EP 0 227 590).
Wagner further teaches with respect to claim 2, the dental matrix device wherein translation of the clamp retainer in a first direction draws the clamp retainer into the clamp cavity and reduced the length of a portion of the band that extends from the body (see fig. 2) and translation of the clamp retainer in a second direction pushes the levered portion up to transfer the clamp retainer from the first arrangement to the second arrangement to release the band form the clamp portion (see fig. 3). Wagner teaches the invention as substantially claimed and discussed above, however, does not specifically teach translation of the clamp retainer in the second direction push the levered portion up the ramp.
Von Weissenfluh teaches a dental matrix device wherein a body 2 including a clamp cavity (see figs. 4-5), an aperture extending through an outer wall of the body . 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (1,348,257) as applied to claim 3 above, and further in view of Tofflemire (3,517,444).
Wagner teaches the invention as substantially claimed and discussed above including with respect to claim 5, wherein the band defines an opening at each end, the 
Tofflemire teaches a dental matrix device wherein the clamp retainer includes a tab 26 that extends form the upper surface of the base and the levered portion defines a tab slot 28 that is configured to receive the tab in the first arrangement (the closed arrangement) and in the second arrangement, the tab is withdrawn from the tab slot (the open configuration (see figs. 3-4).  Regarding claim 6, Wagner/Tofflemire discloses the dental matrix device of claim 5 as discussed above in detail but does not specifically teach the tab slot includes a semi-cylindrical portion and a rectangular portion that extends out a side of the levered portion. It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the tab slot of Wagner/Tofflemire with a semi-cylindrical portion and a rectangular portion, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of having a tab slot configured to receive a tab. in re Dailey and Filers, 149 USPQ.47 (1966). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to .   
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (1,348,257) in view of Von Weissenfluh (EP 0 227 590).
With respect to claim 13, Wagner teaches a dental matrix device a body A including a clamp cavity (see fig. 2, the cavity being cavity within the body), an aperture extending through an outerwall of the body (the aperture being the opening in the body as the end with the band), a clamp retainer G at least partially positioned in the clamp cavity (see figs. 2-3), the clamp a clamp portion at a first end that includes a levered portion that is rotatably connected to a base (see annaoted figure above), wherein translation of the clamp retainer in a first direction draws the clamp retainer into the clamp cavity such that a lower surface of the levered portion rotates towards an upper surface of the base (see fig. 2), and translation of the clamp retainer in a second direction pushes the levered portion to separate the lower surface of the levered portion form the upper surface of the base (see fig. 3). Wagner teaches the invention as substantially claimed and discussed above, however, does not specifically teach translation of the clamp retainer in the second direction push the levered portion up the ramp.
Von Weissenfluh teaches a dental matrix device wherein a body 2 including a clamp cavity (see figs. 4-5), an aperture extending through an outer wall of the body (see figs. 4-5, the aperture accepting element 4/3/4’’) and a ramp disposed in the outer wall of the body and sloping towards the aperture and wherein translation of the clamp retainer in the second direction push the levered portion up the ramp (see annaoted . 

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (1,348,257) in view of Von Weissenfluh (EP 0 227 590) as applied to claim 13 above, and further in view of Tofflemire (3,517,444).
With respect to claim 15, Wagner teaches the dental matrix device further comprising a band J that is configured to be positioned around a tooth, wherein the band defines an opening at each end (see figs. 2-3 which show protrusions extending thorough the band, therefore, the band has openings in which the protrusions extend), the clamp retainer defines a tab that extends form the upper surface of the base (see figs. 2-3), with respect to claim 16, wherein translation of the clamp retainer in the first direction reduces a length of a portion of the band that extends form the body (see fig. 2) and a translation of the clamp retainer in the second direction withdraws the tab from the lever and enables release of the band form the clamp portion (see fig. 3). Wagner teaches the invention as substantially claimed and discussed above, however, does not specifically teach the levered portion defines a tab slot that is configured to receive the tab wherein the tab slot includes a semi-cylindrical portion and a rectangular portion that extends out a side of the levered portion.
Tofflemire teaches a dental matrix device wherein the clamp retainer includes a tab 26 that extends form the upper surface of the base and the levered portion defines a .   


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (1,348,257) in view of Von Weissenfluh (EP 0 227 590) as applied to claim 13 above, and further in view of Knight (3,613,245).
With respect claim 21, Wagner teaches the matrix device further comprising a knob H, the clamp retainer includes a threaded portion G’ that interfaces with the Knob H such that rotation of the knob in a first rotational direction translates the clamp 
 Knight teaches the knob 40 is configured to be attached to an attachment portion on the body such that the knob is secured relative to the body and rotates relative to the body (see figs. 2-3, col. 3, ll. 12-31). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Wagner/Von Weissenfluh with the attachment of the knob to the body in order to easily assemble the device and deduce the number of loose parts to prevent the parts from falling off and into the mouth.  
Allowable Subject Matter
Claims 4, 7-12, 14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        1/14/2021